PER CURIAM:
In 2000, Spencer T. Myers was convicted on various drug and weapons charges, and sentenced to life imprisonment with a consecutive twenty-five year term. This court affirmed the conviction on appeal. United States v. Myers, 280 F.3d 407 (4th Cir.2002). In January 2006, Myers filed a notice of appeal dated December 28, 2005, seeking further review of his sentence. Because Myers has already had his appeal from that sentence, we dismiss the appeal for lack of jurisdiction. We deny all pending motions, including Myers’s motions for appointment of counsel and reconsideration and the Government’s motion for remand. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.